Citation Nr: 0011892	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  94-09 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased disability evaluation for 
right above the knee amputation, currently evaluated as 60 
percent disabling.

2. Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.

(The issue of waiver of recovery of an overpayment of 
compensation benefits in the amount of $5,335.00 is the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty for training from June 
4th, to June 19th, 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

Review of the record reveals that the appellant's service-
connected disability has undergone significant change during 
the pendency of this appeal.  The appellant initially claimed 
entitlement to an increased disability evaluation for a right 
total knee arthroplasty.  However, as a consequence of 
multiple corrective surgeries and resulting chronic 
infections, the appellant's right leg was amputated above the 
knee.  While there are numerous reports within the claims 
folders regarding the procedures conducted in an effort to 
correct the knee impairment and subsequently to revise the 
site of the amputation due to the chronic infection, the 
record is significant in lacking competent evidence 
addressing the nature and severity of the appellant's 
disability.  In this regard, the Board notes that the most 
recent VA examination for compensation purposes was in March 
1995.  Although it appears that the RO attempted to schedule 
the appellant for an examination in September 1997, it was 
noted that the appellant failed to report for that 
examination and there were no additional attempts by the RO 
to have the appellant examined.  Careful review of the record 
reveals that the appellant notified the RO in June 1997 that 
he changed his address.  While the reported change was from 
163 Riverside Drive to 161 Riverside Drive, the Board is 
unable to discern whether or not the appellant received 
notice of the subsequently scheduled VA examination which was 
sent to 163 Riverside Drive.  To further confuse matters, 
correspondence received from the appellant in September 1999 
reflects an address of 163 Riverside Drive.

In view of these circumstances, the Board believes that 
additional medical development is necessary to provide an 
adequate record upon which to evaluate the appellant's right 
above the knee amputation.

With respect to the appellant's claim for special monthly 
compensation based upon the need for regular aid and 
attendance or being housebound, the Board notes that a 
private physician in June 1994 indicated that the appellant 
uses a wheelchair, cannot dress unassisted, cannot bathe 
unassisted and cannot go to the bathroom unassisted.  
However, the examiner further noted multiple diagnoses in 
addition to the right above the knee amputation including 
severe degenerative arthritis, hypertension, ulcers, 
rheumatoid arthritis and L4-L5 disc degeneration.  There is 
no additional medical evidence of record addressing the 
question of whether the appellant is indeed in need of 
regular aid and attendance or is housebound.  In view of the 
above necessary action, the Board believes that a VA aid and 
attendance examination would be helpful in this case.

Accordingly, this case is REMANDED for the following action:

1. The appellant and his representative 
should be provided an opportunity to 
submit additional argument and/or 
evidence in support of his claims for 
an increased disability evaluation for 
right above the knee amputation and 
for special monthly compensation based 
upon the need for regular aid and 
attendance or housebound status.  
Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2. The appellant should be scheduled for 
a VA examination to evaluate the 
nature and severity of his right above 
the knee amputation.  Documentation of 
the notification to the appellant of 
the examination should be associated 
with the claims folder.  The appellant 
should also be notified of the 
consequences of any failure to report 
for the scheduled examination.  All 
indicated tests should be 
accomplished.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical 
findings and diagnoses, and should 
describe in detail the length of the 
stump as measured relative to the 
distance from the perineum to the knee 
joint. The examiner should also 
provide an opinion regarding the 
degree of industrial impairment 
present due to the right above the 
knee amputation and give the rationale 
for any opinions expressed.  

3. The appellant should be scheduled for 
a VA Aid and Attendance/Housebound 
examination.  The examiner should 
specifically address the criteria for 
determining the need for aid and 
attendance as specified in 38 C.F.R. 
§ 3.352.  Upon completion of the 
examination the examiner is requested 
to comment on whether or not the 
appellant needs regular aid and 
attendance or is housebound as a 
consequence of his service-connected 
right above the knee amputation.

4. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports.  
If the examination reports fail to 
comply with the instructions noted 
above or adequate respond to the 
specific opinions requested, the 
report must be returned to the 
physician for corrective action. 38 
C.F.R. § 4.2 (1999).  

5. Upon completion of the above 
development the RO should again 
adjudicate the appellant's claims for 
entitlement to an increased disability 
evaluation for the right above the 
knee amputation and for special 
monthly compensation based upon the 
need for regular aid and attendance or 
housebound status. 

If any benefit, for which a notice of disagreement has been 
filed remains denied, the appellant and his representative 
should be furnished a supplemental statement of the case and 
afforded a reasonable period of time in which to respond.  
Thereafter, and in accordance with the current appellate 
procedures, the claims folder should be returned to the Board 
for completion of appellate review.  The appellant need take 
no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 





	(CONTINUED ON NEXT PAGE)

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




